EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Donald Walker on January 11, 2022.
IN THE CLAIMS – 
	Claim 19 has been cancelled.
Claim 17, line 4, after “receptor is a”, INSERT, “colon”
Allowable Subject Matter
Claims 1-17 and 20  are allowed. 
The following is an examiner’s statement of reasons for allowance:
The closest art is Yu et al., Organic Letters (2016), 18(20), 5412-5415 , which discloses the following compound:
RN 2016843-14-2
 CAPLUS CN 1-Isoquinolinamine, 6-chloro-3,4-diphenyl- 
    PNG
    media_image1.png
    209
    301
    media_image1.png
    Greyscale
, which has different structure than the instant claims. Therefore, the claims are free of prior art.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Niloofar Rahmani whose telephone number is 571-272-4329. The examiner can normally be reached on Monday through Friday from 8:30 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jiang Shaojia, can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/NILOOFAR RAHMANI/
01/11/2022